                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 LEONARD WAYNE TAYLOR,

                       Plaintiff,
                                                     Case No. 19-CV-1632-JPS
 v.

 KENOSHA COUNTY CLERK OF
 COURT, DAVID BETH, and                                               ORDER
 KENOSHA COUNTY JAIL,

                       Defendants.


       Plaintiff Leonard Wayne Taylor, a prisoner proceeding pro se, filed a

complaint under 42 U.S.C. § 1983 alleging that the defendants violated his

constitutional rights when they held him at the Kenosha County Jail for 45

days without reason. (Docket #1). The Court waived payment of Plaintiff’s

initial partial filing fee. (Docket #9).

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. Id. § 1915A(a). The Court must dismiss a complaint or

portion thereof if the prisoner has raised claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d 773, 774

(7th Cir. 2002). The Court may, therefore, dismiss a claim as frivolous where




  Case 2:19-cv-01632-JPS Filed 05/18/20 Page 1 of 7 Document 10
it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327; Gladney, 302 F.3d at

774. “Malicious,” although sometimes treated as a synonym for “frivolous,”

“is more usefully construed as intended to harass.” Lindell v. McCallum, 352

F.3d 1107, 1109 (7th Cir. 2003); Paul v. Marberry, 658 F.3d 702, 705 (7th Cir.

2011).

         To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts; his statement need only

“‘give the defendant fair notice of what the. . .claim is and the grounds upon

which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); Christopher v. Buss, 384 F.3d 879, 881

(7th Cir. 2004). However, a complaint that offers “‘labels and conclusions’”

or “‘formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “‘that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The complaint

allegations “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555; Christopher, 384 F.3d at 881.

         When considering whether a complaint states a claim, courts should

first “identif[y] pleadings that, because they are no more than conclusions,

are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Legal

conclusions must be supported by factual allegations. Id. If there are well-


                            Page 2 of 7
  Case 2:19-cv-01632-JPS Filed 05/18/20 Page 2 of 7 Document 10
pleaded factual allegations, the Court must “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he was deprived of a right secured by the Constitution or

laws of the United States; and (2) the deprivation was visited upon him by

a person or persons acting under color of state law. Buchanan-Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009); Gomez v. Toledo, 446 U.S. 635,

640 (1980). The Court is obliged to give Plaintiff’s pro se allegations,

“‘however inartfully pleaded,’” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff explains that on June 12, 2018 he was arrested on multiple

charges. He was held at the Kenosha County Jail (“KCJ”) in Kenosha

County, Wisconsin. The following day, he appeared in court for a bond

hearing. The court set a signature bond—i.e., a release on Plaintiff’s

recognizance—for certain charges, but set a cash bond for other charges.

Plaintiff promptly signed for the signature bond. Though the complaint

does not say, it seems that Plaintiff could not afford the cash bond. Plaintiff

was returned to KCJ and was held for the remainder of the summer on the

charges that carried a cash bond.

       On September 17, 2018, Plaintiff accepted a plea agreement, in which

he agreed to plead guilty for the charges associated with the signature bond

in exchange for the dismissal of the charges associated with the cash bond

(for which he was being held). Plaintiff expected to be released that day, but

was returned to KCJ for several more weeks. He was finally released on

November 1, 2018—a full 45 days after the cash bond charges were

dismissed. Plaintiff seeks monetary compensation for the 45 days during

which he should have been released on his signature bond.


                            Page 3 of 7
  Case 2:19-cv-01632-JPS Filed 05/18/20 Page 3 of 7 Document 10
       The Fourteenth Amendment guards against state deprivations of

“life, liberty or property, without due process of law.” U.S. Const. amen.

XIV § 1. This provision extends into the “substantive sphere as well,

‘barring certain government actions regardless of the fairness of the

procedures used to implement them.’” Cty. of Sacramento v. Lewis, 523 U.S.

833, 840 (1988) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). In

reference to unlawful detention claims under the Fourteenth Amendment,

the guiding question is whether the abuse of power—such as a delay in

releasing an unlawfully detained person—“shocks the conscience.”

Armstrong v. Squadrito, 152 F.3d 564, 570 (7th Cir. 1998) (analyzing a

substantive due process claim for a detainee who voluntarily surrendered

to a jail on a bench warrant).

       However, the Supreme Court has counseled that “where a particular

Amendment provides an explicit textual source of constitutional protection

against a particular sort of government behavior, that Amendment, not the

more generalized notion of substantive due process, must be the guide for

analyzing these claims.” Lewis, 523 U.S. at 840 (citations and quotations

omitted). Since this allegedly unconstitutional period of confinement arose

after Plaintiff had already accepted the plea and was convicted of the

charges, the Eighth Amendment would appear to govern his claims.

Armstrong, 152 F.3d 564 at 570. The Eighth Amendment provides that

“[e]xcessive bail shall not be required, nor excessive fines imposed, nor

cruel and unusual punishments inflicted.” U.S. Const. amen. VIII. “A

plaintiff states a claim for an Eighth Amendment violation if he is detained

in jail for longer than he should have been due to the deliberate indifference

of corrections officials.” Childress v. Walker, 787 F.3d 433, 439 (7th Cir. 2015).

“It is not sufficient to allege that the correctional officers should have


                            Page 4 of 7
  Case 2:19-cv-01632-JPS Filed 05/18/20 Page 4 of 7 Document 10
recognized a risk; rather, they personally must have perceived and ignored

the risk.” Id.

       Here, Plaintiff alleges that he was detained in jail for longer than he

should have been, but he does not allege that that officials at the KCJ knew

that Plaintiff should have been released the day of his plea agreement, and

acted with deliberate indifference to this fact. Moreover, there are no facts

from which the Court can infer that specific officials at KCJ knew that

Plaintiff should have been released the day of his plea agreement, and acted

with deliberate indifference to this fact. Plaintiff has not alleged, for

example, that he submitted an inmate complaint, wrote to the warden, or

had his attorney or a family member call KCJ on his behalf to contest and

resolve his prolonged detention. In short, there are no facts alleged that

would give rise to the claim that the officers acted with a subjective intent

to cause harm.

       Plaintiff will be permitted the opportunity to submit an amended

complaint in an attempt to remedy these issues. He is reminded that the

allegations in the complaint must be truthful. The amended complaint will

take the place of the prior complaint and must be complete, without

reference to his prior complaint. Duda v. Bd. of Educ. of Franklin Park Pub.

Sch. Dist. No. 84, 133 F.3d 1054, 1057 (7th Cir. 1998).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff may file an amended

complaint that complies with the instructions in this order on or before June

8, 2020. If Plaintiff files an amended complaint by the deadline, the Court

will screen the amended complaint under 28 U.S.C. § 1915A. If Plaintiff does


                            Page 5 of 7
  Case 2:19-cv-01632-JPS Filed 05/18/20 Page 5 of 7 Document 10
not file an amended complaint by the deadline, the Court will dismiss this

case based on his failure to state a claim in his original complaint and will

issue him a “strike” under 28 U.S.C. § 1915(g);

        IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

blank prisoner complaint form and a copy of the guides entitled “Answers

to Prisoner Litigants’ Common Questions” and “Answers to Pro Se

Litigants’ Common Questions” along with this order;

        IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $350 balance of

the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

        IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where plaintiff is confined; and

        IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to



1The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                              Page 6 of 7
    Case 2:19-cv-01632-JPS Filed 05/18/20 Page 6 of 7 Document 10
the court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 18th day of May, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                            Page 7 of 7
  Case 2:19-cv-01632-JPS Filed 05/18/20 Page 7 of 7 Document 10
